PARKS, Presiding Judge,
concurring in result:
While I concur in the affirmance of appellant’s conviction on this record, I cannot join the majority's reasoning allowing an expert witness to testify that “statements given to her by the victim were consistent with those given by over 50 sexually abused children that she had examined.” Majority, at 946. In effect, this is improper bolstering of the credibility of the complaining witness. See McCarty v. State, 765 P.2d 1215, 1218 (Okla.Crim.App.1988) (citing United States v. Binder, 769 F.2d 595, 602 (9th Cir.1985).